— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered June 25, 1982, convicting him of robbery in the first degree, criminal use of a firearm in the first degree, criminal possession of a weapon in the second degree, assault in the second degree, reckless endangerment in the first degree, and criminal trespass in the first degree, upon a jury verdict, and imposing sentence in absentia.
Judgment affirmed.
The evidence adduced at the trial, viewed in the light most favorable to the People, is sufficient to sustain the defendant’s convictions (see, People v Contes, 60 NY2d 620, 621). Additionally, the defendant knowingly waived his right to be present at sentencing (see, People v Sanchez, 65 NY2d 436, 444; People v Davis, 106 AD2d 657, 658) and the sentence imposed was not excessive.
We have examined the remainder of the defendant’s contentions and have found them to be either unpreserved or without merit. Lazer, J. P., Thompson, Niehoff and Kunzeman, JJ., concur.